Citation Nr: 0825862	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran, who had active service from August 1975 to July 
1979 appealed that decision, and the case was referred to the 
Board for appellate review.  


FINDING OF FACT

The veteran has Level I hearing in both the right and left 
ears.


CONCLUSION OF LAW

The criteria for a higher (compensable) initial evaluation 
for bilateral hearing loss has not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated September 
2005 and August 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Court has also indicated that in a claim for a 
higher initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his hearing loss does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
However, the Board notes that the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from non-compensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination (vertical 
columns) and the puretone threshold average (horizontal 
rows).  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
average intersect.  38 C.F.R. § 4.85(b).  The puretone 
threshold average is the sum of the puretone thresholds at 
1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This 
average is used in all cases to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.85(d).  
Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The vertical columns represent the ear having the 
better hearing and the horizontal rows the ear having the 
poor hearing.  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. 
§ 4.85(e). 

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
%?
0-41
42-49
50-
57
58-65
66-73
74-81
82-89
90-97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran, who had active service from August 1975 to July 
1979 appealed that decision, and the case was referred to the 
Board for appellate review.  


FINDING OF FACT

The veteran has Level I hearing in both the right and left 
ears.


CONCLUSION OF LAW

The criteria for a higher (compensable) initial evaluation 
for bilateral hearing loss has not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated September 
2005 and August 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Court has also indicated that in a claim for a 
higher initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his hearing loss does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
However, the Board notes that the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from non-compensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination (vertical 
columns) and the puretone threshold average (horizontal 
rows).  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
average intersect.  38 C.F.R. § 4.85(b).  The puretone 
threshold average is the sum of the puretone thresholds at 
1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This 
average is used in all cases to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.85(d).  
Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The vertical columns represent the ear having the 
better hearing and the horizontal rows the ear having the 
poor hearing.  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. 
§ 4.85(e). 

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
%?
0-41
42-49
50-
57
58-65
66-73
74-81
82-89
90-97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 
6100).
XI
100
%
X
90%
80%
IX
80%
70%
60%
VII
I
70%
60%
50%
50%
VII
60%
60%
50%
40%
40%
VI
50%
50%
40%
40%
30%
30%
V
40%
40%
40%
30%
30%
20%
20%
IV
30%
30%
30%
20%
20%
20%
10%
10%
III
20%
20%
20%
20%
20%
10%
10%
10%
0%
II
10%
10%
10%
10%
10%
10%
10%
0%
0%
0%
I
10%
10%
0%
0%
0%
0%
0%
0%
0%
0%
0%

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in this case includes VA 
audiometric evaluations performed in November 2005 and 
February 2007, which indicated that pure tone thresholds, in 
decibels, were as follows:

During the VA audiology examination in November 2005 the 
veteran's pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz yielded an average decibel loss rounded to 43 for the 
right ear and 46 for the left ear.  Speech recognition or 
discrimination was 92 percent in the right ear and 92 percent 
in the left ear. 

During the VA audiology examination in February 2007 the 
veteran's pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz yielded an average decibel loss rounded to 39 for the 
right ear and 43 for the left ear.  Speech recognition or 
discrimination was 96 percent in the right ear and 96 percent 
in the left ear. 

The findings from both examinations for both the left and 
right ears yield a numerical designation of I under Table VI.  
Entering the numeral designations of I and I to Table VII 
yields a disability rating of zero percent (i.e., a non-
compensable disability rating) under Diagnostic Code 6100.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher initial evaluation 
for the veteran's bilateral hearing loss.  The veteran has 
not submitted any private audiometric evaluations in support 
of his claim, and the Board notes that the veteran has 
undergone two separate VA audiometric examinations.  The 
veteran has submitted statements in support of his claim, but 
the Board finds that those statements have no probative value 
as to whether an increased rating for his hearing loss is 
warranted.  The veteran, as a lay person, lacks appropriate 
medical training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher initial evaluation 
for his bilateral hearing loss.  Accordingly, a higher 
evaluation for theveteran's hearing loss is not established.


ORDER

A higher (compensable) initial evaluation for bilateral 
hearing loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


